Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (Mclnerney, J.), both rendered March 4, 1985, convicting him of criminal sale of a controlled substance in the second degree under indictment No. 1545/84, and criminal possession of a weapon in the third degree under indictment No. 1570/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record on appeal does not support the defendant’s contention that the sentencing court declined to impose lesser sentences due to a mistaken belief that it lacked authority to impose sentences more lenient than the prosecutor’s sentencing recommendations, which recommendations were the terms of the plea bargain. Here, the nature and scope of the defendant’s criminal acts, the pertinent facts appearing in the record, and the results of the presentence investigation furnish a sound basis for the court’s imposition of sentence in accord with the prosecutor’s recommendations (see, People v Gittelson, 25 AD2d 265, 272, affd 18 NY2d 427). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.